Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10, 17-19, 23, and 24 were previously pending (with claims 2, 4-6, 17, 18, and 23 being withdrawn) and subject to a non-final Office Action having a notification date of March 30, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on June 29, 2021 (the “Amendment”) amending claims 1, 9, 17-19, and 23; canceling claim 3; and adding new claims 25-27.  
Regarding newly submitted claim 26, it is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New claim 26 recites how the processor is configured to receive a suitability assessment challenge request from the operator terminal which is similar to the limitations of claim 2 which was previously withdrawn.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Accordingly, the present Final Office Action addresses pending claims 1, 7-10, 19, 24, 25, and 27.



Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 112(b) and 101 set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, Applicant’s amendments to the claims raise new rejections under 35 USC 112(b) that are presented herein. Furthermore, the claims continue to be rejected under 35 USC 103.

Statement Regarding Subject-Matter Eligibility Under 35 USC §101:
In relation to the claim rejections under 35 USC 101 set forth in the non-final Office Action, these rejections are now withdrawn when currently pending claims 1, 7-10, 19, 24, 25, and 27 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, and as supported by relevant case law).
Specifically, the “additional limitations” of the claims (including, inter alia, the display, interface, camera, and processor; the display and camera being configured to simultaneously face a mirror; and the processor being configured to display a contrast test sequence on the display and record the sequence using the camera to generate the suitability assessment response data)  together with the limitations directed to the at least one abstract idea (generating suitability assessment response and certificate data, comparing the recorded contrast test sequence to standard contrast test results, and generating a contrast response curve), when viewed as a whole, 
For instance, as discussed at least at page 2, lines 15-22 and page 3, lines 21-26 of the present application, the specific manner in which the display and camera of the recited diagnostic terminal are configured to simultaneously face a mirror such that the processor records a contrast test sequence displayed on the display by the processor to generate the suitability assessment response data by comparing the recorded sequence to standard sequence results and generating the contrast response curve improves the technology of the diagnostic terminal by allowing the diagnostic terminal to self-verify that it is able to suitably display medical images for review by diagnosticians in a time-efficient manner.  One of ordinary skill in the art would recognize that the above technological improvement provides a “practical application” to the abstract idea recited in the claims.  

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
	Applicant’s arguments are moot in view of the new grounds of rejection set forth herein.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-10, 19, 24, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	The last few lines of claim 1 recite “wherein the generating of the suitability assessment response data by comparing includes generating a contrast response curve of the display of the diagnostic terminal.”  However, it is unclear how generating a contrast response curve can further define a step of “comparing” as comparing would appear to connote assessing one item in view of another item rather than merely generating data.  Also, it is unclear whether or not the generated contrast response curve relates to the displayed and recorded contrast test sequence.  For purposes of examination, the Examiner will assume the last clause of claim 1 recites --generating the suitability assessment response data by comparing the recorded contrast test sequence to a set of standard contrast test sequence results and generating a contrast response curve of the display of the diagnostic terminal based on the recorded contrast test sequence--.
	Independent claim 19 is similarly rejected.
	Regarding claim 27, it is unclear whether or not “a requirement of the operator terminal” in lines 5-6 is the same as “a requirement of the operator terminal” recited in line 4.  For purposes of examination, the Examiner will assume “a requirement of the operator terminal” in lines 5-6 is the same as “a requirement of the operator terminal” recited in line 4.
	Furthermore, while claim 27 recites particular limitations that occur “when the contrast response curve meets or exceeds a requirement of the operator terminal,” it does not recite what occurs when the contrast response curve does not meet or exceed the requirement of the operator terminal, thus leading to uncertainty as to the scope of the claim.  In the next response, it is recommended that Applicant specify what occurs when the contrast response curve does not meet or exceed the requirement of the operator terminal.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0195069 to Slavin (“Slavin”) in view of U.S. Patent No. 10,205,940 to Baldwin et al. (“Baldwin”) and EP Patent App. No. 2,063,647 to Kimpe (“Kimpe”):
	Regarding claim 1, Slavin discloses a diagnostic terminal for providing suitability certificate data of the diagnostic terminal to an operator terminal (client device 110 of Figure 1 provides results of a determination of whether there is depleted operation of I/O components (“suitability certificate data”) to third party carrier 140 (“operator terminal”); furthermore, as the client device 110 can make use of a diagnostic detector application to perform tests regarding I/O component operation, it is a “diagnostic terminal”; still further, claim 2 discusses sending a diagnostic message to a carrier processing device), comprising: 
a data communication interface configured to transmit data to and from the diagnostic terminal (as client device 110 can be a smartphone per [0015] that can communicate over network 195, it includes a data communication interface; also Figure 5 illustrates a network interface device 522); 
a display configured to display the data (a smartphone includes a display, [0021] notes that the client device 110 includes a display, and [0024] notes that instructions can be displayed at the client device); 
an interface configured to enable a control of the displayed data ([0021] notes that an OS of the client device 110 can control I/O components; therefore, the OS is an “interface”); and 
a processor (processing device 112 in Figure 1) configured to: 
generate suitability assessment response data based on a suitability test executed by the diagnostic terminal ([0021]-[0022] discusses how a detector ; 
generate suitability certificate data based on the suitability assessment response data ([0021]-[0022] discusses providing results of a determination of whether or not there is depleted operation (whether the terminal is “suitable”) to third parties 140 to take one or more actions; such determination is “suitability certificate data based on the suitability assessment response data” because it is data relied upon by the third parties 140 to take one or more actions); and 
transmit at least one of the suitability certificate data and the suitability assessment response data to the operator terminal via the data communication interface (provision of the results to the third party in [0021]-[0022] and/or sending the message to the carrier processing device per claim 2 is “transmitting at least one of the suitability certificate data and the suitability assessment response data to an operator terminal via a data communication interface” which would be via the “data communication interface”),
wherein the diagnostic further comprises a camera ([0038] notes how mobile device 201 (which is client device/diagnostic terminal 110 per [0030]) includes a camera), and the camera and the display are arranged to simultaneously face a mirror [0038] discusses how the camera and display face a mirror),
wherein the processor is further configured to generate the suitability assessment response data by:
displaying a ... test [image] on the display ([0038] discusses displaying a registration image as part of a diagnostic test), 
recording the ...test [image] using the camera ([0038] discloses capturing an image of the registration image using the camera, and 
generating the suitability assessment response data (the captured image is analyzed per [0038] which would result in “suitability assessment response data”) ... 
However, Slavin appears to be silent regarding specifically displaying a contrast test sequence such that the camera records the contrast test sequence.  Furthermore, while Slavin discloses ([0025]-[0026]) comparing input data 152 (recorded data) to model component input 155 (standard test results), Slavin is silent regarding generating the suitability assessment response data specifically including comparing the recorded contrast test sequence to a set of standard contrast test sequence results.
Nevertheless, Baldwin teaches (column 2, lines 27-40) that it was known in the computing display art to display a test pattern (test sequence) on a display, capture images of the test patterns with a camera for calibrating (testing) contrast of the display (see column 2, lines 51-53)(where the display test patterns are therefore a “contrast test sequence”), and generate “suitability assessment response data” by determining whether the captured image (which includes test patterns as discussed above) matches a baseline image or other characteristics (“standard contrast test sequence results”, which would therefore include baseline or standard test patterns to compare to the captured test patterns)(column 9, lines 20-25) which would advantageously determine whether the contrast of images displayed by the display are normal or otherwise appropriate and allow appropriate corrections to be made (column 2, lines 1-6).

	Furthermore, the Slavin/Baldwin combination appear to be silent regarding generating a contrast response curve of the display of the diagnostic terminal.
Nevertheless, Kimpe teaches ([0017]) that it was known in the image display processing art to determine a modulation transfer function (which, evidenced by column 1, lines 50-53 of U.S. Patent No. 6,285,799), is equivalent to a contrast response) of a display to advantageously describe how well the display can reproduce patterns which would thus allow needed corrective action to be taken ([0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated a contrast response curve of the display of the diagnostic terminal in the system of the Slavin/Baldwin combination as taught by Kimpe to advantageously describe how well the display can reproduce patterns which would thus allow needed corrective action to be taken.

	Claim 19 is rejected in view of the Slavin/Baldwin/Kimpe combination as discussed above in relation to claim 1.

wherein the suitability certificate data comprises a data structure representing an authenticated assessment indicative of the ability of the diagnostic terminal to form a valid opinion about a radiographic image (per [0022] and [0038] of Slavin, the transmitted suitability certificate data (which would be in the form of some “data structure”) includes results of a determination as to whether there is damage to the display of the terminal, where [0034] discusses how the results can be recorded using a unique identifier to prevent fraudulent claims (thus “authenticating” the results/assessment); accordingly, in the case where, for instance, such results indicated there was severe damage to the display screen, then the results would be indicative (provide some indication) of the ability to form a valid opinion about a radiographic image; e.g., that such ability could be impaired due to such damaged display).  

	Regarding claim 25, the Slavin/Baldwin/Kimpe combination discloses the diagnostic terminal of claim 1, further including wherein transmitting of the at least one of the suitability certificate data and the suitability assessment response data includes transmitting the contrast response curve of the display of the diagnostic terminal to the operator terminal (as Slavin already discloses “transmitting at least one of the suitability certificate data and the suitability assessment response data to an operator terminal via a data communication interface” and the Slavin/Baldwin/Kimpe combination discloses how the suitability assessment response data is generated via generating a contrast response curve all as discussed above in relation to claim 1, then transmitting the at least one of the suitability .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0195069 to Slavin (“Slavin”) in view of U.S. Patent No. 10,205,940 to Baldwin et al. (“Baldwin”) and EP Patent App. No. 2,063,647 to Kimpe (“Kimpe”) as discussed above in relation to claim 1, and further in view of U.S. Patent No. 10,876,914 to Fitzgerald et al. (“Fitzgerald”):
Regarding claim 7, the Slavin/Baldwin/Kimpe combination discloses the diagnostic terminal of claim 1, but appears to be silent regarding wherein the suitability certificate data comprises an encrypted data portion encrypted by the processor.
Nevertheless, Fitzgerald teaches (column 3, lines 32-34) that it was known in the computing device assessment art to encrypt results of a test conducted on a computing device (e.g., fault state status) of the computing device before sending to a server which would increase security of the transmitted results (column 3, lines 4-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have encrypted the “suitability certificate data” by the processor of the Slavin/Baldwin/Kimpe combination such that it includes an encrypted data portion as taught by Fitzgerald to increase security of the transmitted results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0195069 to Slavin (“Slavin”) in view of U.S. Patent No. 10,205,940 to Baldwin et al. (“Baldwin”) and EP Patent App. No. 2,063,647 to Kimpe (“Kimpe”) as discussed above in relation to claim 1, and further in view of U.S. Patent App. Pub. No. 2015/0286515 to Monk (“Monk”) and U.S. Patent App. Pub. No. 2017/0054566 to Nitschke (“Nitschke”):
	Regarding claim 8, the Slavin/Baldwin/Kimpe combination discloses the diagnostic terminal according to claim 1, but appears to be silent regarding wherein the suitability certificate data comprises an authenticated time-stamp representing a time point when the suitability assessment response data is generated.
Nevertheless, Monk teaches ([0018]) that it was known in the computing device assessment art for computing device health status data to include a timestamp corresponding to a health of a computing device at a particular time (therefore corresponding to when the health status data was generated) to observe trends and potentially predict and prevent operations problems before they occur ([0016]), while Nitschke teaches that it was known in the device management art to authenticate time stamps of device certificates to allow for a determination as to whether the certificate is within a particular validity period ([0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “suitability certificate data” of the Slavin/Baldwin/Kimpe combination to have included a time-stamp representing a time point when the suitability assessment response data is generated as taught by Monk to observe trends and potentially predict and prevent operations problems before they occur, and for the time stamp to have been authenticated as taught by Nitschke to allow for a determination as to whether the “suitability certificate data” is within a particular period of validity.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0195069 to Slavin (“Slavin”) in view of U.S. Patent No. 10,205,940 to Baldwin et al. (“Baldwin”) and EP Patent App. No. 2,063,647 to Kimpe (“Kimpe”) as discussed above in relation to claim 1, and further in view of U.S. Patent App. Pub. No. 2010/0293609 to Laasik (“Laasik”) and U.S. Patent App. Pub. No. 2017/0054566 to Nitschke (“Nitschke”):
Regarding claim 9, the Slavin/Baldwin/Kimpe combination discloses the diagnostic terminal according to claim 1, but appears to be silent regarding wherein the processor is further configured to calculate a time-delay of an authenticated time-stamp of the suitability certificate data from a current time point, and wherein if a time lapse is greater than a certification time threshold the processor is configured to repeat the generation of the suitability certificate data.
Nevertheless, Laasik teaches ([0056] and Figure 5) that it was known in the data communication art to determine whether a timestamp of a certificate is older than a threshold age (which would include calculating a time-delay of the time stamp of the certificate from a current time period to determine if the time lapse is greater than a threshold) and then generate a new certificate if the timestamp has expired which would ensure that newer certificates are utilized as opposed to old or stale certificates as well as to increase trust in the identity of users ([0004]).  Furthermore, Nitschke teaches that it was known in the device management art to authenticate time stamps of device certificates to allow for a determination as to whether the certificate is within a particular validity period ([0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processor to have calculated a time-delay of .

Allowable Subject Matter
Claims 10 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the Slavin/Baldwin/Kimpe combination discloses the diagnostic terminal of claim 1 as discussed above, but appears to be silent regarding the processor being further configured to receive diagnosis request data and pre-diagnostic data via the data communication interface from the operator terminal, display the diagnosis request data and the pre-diagnostic data to a medical professional, receive diagnosis data from the medical professional, generate certified diagnosis data by combining the suitability certificate data with the diagnosis data, and transmit the certified diagnosis data to the operator terminal via the data communication interface.
Regarding claim 27, the Slavin/Baldwin/Kimpe combination discloses the diagnostic terminal of claim 1 as discussed above, but appears to be silent regarding the processor being further configured to: determine if the contrast response curve forming the suitability assessment 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686                                                                                                                                                                                                        
/Jonathan Ng/Primary Examiner, Art Unit 3619